Citation Nr: 0725785	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1975 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, granted an 
increased rating of 10 percent for bilateral hearing loss, 
effective September 12, 2001.  

The case was remanded for further evidentiary development in 
October 2004 and April 2006.  In a February 2007 rating 
decision, a 20 percent rating was granted for the service-
connected bilateral hearing loss, effective September 12, 
2001.  The veteran has continued the appeal and the case has 
been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Audiometric findings showed that the veteran had level VI 
hearing in the right ear and level V hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In an August 2001 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence he had that pertained to 
the claim.  In a November 2004 letter, he was again advised 
of what evidence was needed to substantiate his claim for a 
higher rating for the service-connected bilateral hearing 
loss, as well as the division of responsibilities with regard 
to obtaining evidence, and what evidence had been obtained in 
conjunction with his claim.  In June 2006 and August 2006 
letters, he was again notified of what was required to 
substantiate a claim for an increased rating and he was 
informed of how disability ratings and effective dates were 
determined.  The case was last readjudicated in February 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service VA treatment records and VA 
examination reports.  In June 2006, he responded that he had 
no other information or evidence to give VA to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's service-connected bilateral hearing loss has 
been assigned a 20 percent  rating under the provisions of 
Diagnostic Code 6100 of the Schedule for Rating Disabilities, 
38 C.F.R. §§ 4.85, 4.86.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2006).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hertz (Hz) are each 55 decibels or 
more, or when the puretone threshold is 30 decibels or less 
at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. 
§ 4.86 (2006).  

At a VA audiological examination in June 2000, the veteran 
reported that he had a long history of bilateral hearing loss 
with difficulty understanding others in conversation, 
particularly without his hearing aids.  Audiometric studies 
revealed puretone thresholds of 25, 40, 75, and 80 decibels 
in the right ear and 25, 65, 80, and 80 decibels in the left 
ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 55 and in 
the left ear was 63.  It was noted that he performed poorly 
on the word recognition tests, especially compared to the 
prior examination in December 1998, and that such results 
should not be used.  The examiner diagnosed mild to 
moderately severe hearing loss in the right ear; and 
moderately severe to severe sensorineural hearing loss in the 
left ear.  

At a VA audiological examination in September 2001, 
audiometric studies revealed puretone thresholds of 25, 45, 
80, and 85 decibels in the right ear and 25, 65, 80, and 85 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 59 and in the left ear was 64.  It was noted that 
speech recognition scores on the Maryland CNC Word Test List 
were not representative of the veteran's communication 
ability.  Using monitored live voice and W22 word lists a 
score of 94 percent in the right ear and 72 percent in the 
left ear was obtained.  Bilateral hearing loss was diagnosed.  

The veteran was provided with another VA audiological 
examination in October 2006.  Audiometric studies revealed 
puretone thresholds of 25, 40, 85, and 85 decibels in the 
right ear and 15, 65, 90, and 85 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 58.75 and in the 
left ear was 63.75.  Speech discrimination ability using the 
Maryland CNC Work List was 64 percent in the right ear and 
68 percent in the left ear.  Bilateral hearing loss was 
diagnosed.  

The findings on the veteran's audiometric studies in October 
2006 correlate to a designation of level VI hearing in the 
right ear and level V hearing in the left ear.  Table VII of 
§ 4.85 provides for a 20 percent evaluation under Diagnostic 
Code 6100 when those levels of hearing are demonstrated.  
More severe hearing loss was not clinically demonstrated at 
any of the veteran's VA examinations.  Furthermore, the 
evaluations did not reveal an exceptional pattern of hearing 
loss.  Therefore, the provisions of 38 C.F.R. § 4.86 are 
inapplicable.  Consequently, the claim for a higher rating 
must be denied.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected bilateral hearing 
loss, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board is sympathetic to the veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 20 percent 
rating under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
for the veteran's hearing loss.  Moreover, although the 
veteran and his representative have asserted that the 
veteran's hearing loss disability has interfered with his 
ability to work, there is no evidence to support that 
assertion.  There is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Hence, the Board finds that an extraschedular 
rating is not appropriate.  

Finally, the Board notes that, in his June 2007 Post-Remand 
Brief, the veteran's representative asserted that the 
examinations provided to the veteran were inadequate for 
rating purposes, and as such, VA did not meet its duty to 
assist the veteran in the development of his claim.  
Specifically, he asserts that the veteran's hearing tests 
should be conducted in a setting that is compatible with his 
everyday life, i.e., not in a sound-controlled room.  
However, as noted by the representative, VA provisions 
require the hearing test to be done in a sound-controlled 
environment.  Moreover, the veteran has been afforded VA 
audiological evaluations during the course of his appeal in 
order to ascertain his correct hearing levels, and the rating 
schedule accounts for the effect of a veteran's disability 
upon his ordinary activities, including the effect of the 
disability on his ability to engage in employment.  In the 
most recent examination the testing was deemed to be 
adequate.  Consequently, the Board finds that the record is 
adequate to make a decision on the veteran's claim.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert, supra.  



ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


